Citation Nr: 1732306	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  14-35 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for gastrointestinal condition, to include gastroesophageal reflux disease (GERD), as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastrointestinal condition, to include GERD, as secondary to PTSD.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for chest pain as secondary to PTSD.

4.  Entitlement to service connection for chest pain as secondary to PTSD.

5.  Entitlement to service connection for hypertension as secondary to PTSD.

6.  Whether a July 2008 rating decision contained clear and unmistakable error (CUE) by denying service connection for hearing loss.  
REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1962 to November 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction is currently held by the RO in Phoenix, Arizona.

The Veteran was scheduled for a March 2017 hearing but canceled the hearing, as documented in a March 2017 email.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for gastrointestinal condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 2008 RO decision, service connection for gastrointestinal condition, to include GERD, was denied.  

2. New evidence received since the December 2008 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for gastrointestinal condition, to include GERD. 

3.  In an unappealed December 2008 RO decision, service connection for chest pain was denied.  

4. New evidence received since the December 2008 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for chest pain. 

5.  The competent and probative medical evidence of record weighs against a finding that the Veteran has chest pain related to any incident of active duty service or a service-connected disability.

6.  Hypertension was not present in service or until years thereafter and is not etiologically related to any incident of active duty service or a service-connected disability.

7.  The July 2008 rating decision considered the correct facts as they then existed and did not contain an undebatable error that was outcome determinative.   


CONCLUSIONS OF LAW

1. The December 2008 RO decision denying service connection for gastrointestinal condition, to include GERD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2016).  

2. New and material evidence has been received since the RO's December 2008 decision, and the claim of service connection for gastrointestinal condition, to include GERD, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  The December 2008 RO decision denying service connection for chest pain is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  

4.  New and material evidence has been received since the RO's December 2008 decision, and the claim of service connection for chest pain is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  The criteria for service connection for chest pain as secondary to PTSD have not been met.  38 U.S.C. A . §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

6.  The criteria for service connection for hypertension, to include as secondary to PTSD, have not been met.  38 U.S.C. A . §§ 1110, 1131, 5103A; 38 C.F.R. §§ 3.303, 3.310.

7.  The July 2008 rating decision did not contain clear and unmistakable error in the denial of service connection for hearing loss.  38 U.S.C.A. §§ 5109A; 38 C.F.R. § 3.105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Gastrointestinal Disorder

The claim for entitlement to service connection for gastrointestinal condition, to include GERD, was initially addressed in a December 2008 rating decision.  The RO found the evidence of record insufficient because there was no current disability or nexus to service; thus, the RO denied the Veteran's claim.  The Veteran did not appeal the denial of the claim and the December 2008 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b); King v. Shinseki, 23 Vet. App. 464, 468 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  The finality of a previously disallowed claim can be overcome by the submission of new and material evidence, however.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether to reopen a claim, the evidence is presumed to be credible.  Savage v. Gober, 10 Vet. App. 488, 493-94 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

The evidence received since the December 2008 rating decision includes a February 2012 VA examination addressing a diagnosis of GERD and its causation.  This evidence is new because it was developed after the prior denial.  It is material because it relates to previously unestablished elements of the claim: a current disability and nexus to service.  Thus, new and material evidence has been received and the claim for gastrointestinal condition, to include GERD, is reopened.

New and Material Evidence - Chest Pain

In a December 2008 rating decision, the RO denied the Veteran's claim for service connection for chest pain for lack of nexus.  The Veteran did not appeal the denial of the claim and the December 2008 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Since the December 2008 rating decision, the Veteran has been service connected for PTSD effective May 24, 2010.  This evidence is new because service connection secondary to PTSD was not previously considered.  It is material because it relates to previously unestablished elements of the Veteran's chest pain condition claim - a nexus to service.  Thus, new and material evidence has been received and the claim for entitlement to service connection for chest pain is reopened.

Service Connection - Chest Pain

The Veteran asserts that he has chest pain secondary to his service-connected PTSD.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, without a current diagnosis, there may be no service connection for the claimed condition. When determining whether there is a current disability, pain alone is not sufficient. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Beyond the Veteran's claim, the record provides limited references to chest pain.  An October 2007 private medical record reported that the Veteran "notes occasional left-sided chest pain."  This pain was described as nonexertional, non-radiating, and most commonly precipitated by stress.  An April 2014 VA medical center (VAMC) treatment record diagnosed chronic chest pain, described as "tightness in chest," which the Veteran reported to have been experiencing intermittently for four months.  Neither record provided an etiology for the Veteran's chest pain.

As noted, pain alone is not considered to be a disability for VA disability compensation purposes; instead, there must be another disability underlying complaints of pain.  See Sanchez-Benitez, 13 Vet. App. at 285.  Without a pathology to which the complaints of pain can be attributed, there is no basis to find a disability for which service connection may be granted.  Id.  Thus, the Veteran's chest pain does not reflect a current disability for VA purposes and is not sufficient to support a viable claim for service connection. 

Furthermore, the record lacks any evidence connecting chest pain and PTSD.  The Veteran had not submitted medical literature or treatment records linking the two.  VA medical records, including VA examinations for PTSD, are similarly silent for a nexus between chest pain and PTSD.  Accordingly, the claim for service connection for chest pain is denied

Service Connection - Hypertension

The Veteran contends that service connection is warranted for hypertension as secondary to PTSD.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The first element of service connection - a current disability - has been met.  The Veteran's VAMC records document a current diagnosis of hypertension.  The second element - a service-connected disability - is also met, as the Veteran is service connected for PTSD.  The Board finds that the final element - a nexus between the two - is not met, however.      

Service treatment records did not contain any complaints of or treatment for hypertension.  The Veteran's October 1964 separation examination noted a normal vascular system and blood pressure of 120/70.  The Veteran also denied any high or low blood pressure in the October 1964 Self Report of Medical History.  The record also contains no evidence demonstrating hypertension within one year of separation.

Treatment records submitted by the Veteran, as well as VA medical records, do not link the Veteran's hypertension with PTSD.  Likewise, no medical literature has been submitted suggesting a link between the two.

No VA examination was requested in relation to the issue of service connection for hypertension as secondary to PTSD.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d);  38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for hypertension as secondary to PTSD.  See 38 U.S.C. § 5103A(a).   The weight of evidence is against a finding that this disability had its onset during active service or within one year of separation from active service.  There is also no competent evidence suggesting that hypertension may be associated with service, to include as secondary to PTSD.  As such, elements (2) and (3) are absent.  Therefore, VA has no duty to provide a VA examination or obtain an opinion in this case.

 Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claim. Essentially, beyond the Veteran's claim, no evidence of record suggests that the Veteran's hypertension began during service, manifested within one year of service, or is secondary to his PTSD.  

Accordingly, service connection for hypertension is denied.

CUE - Hearing Loss

The Veteran contends that he should have been granted service connection for hearing loss in the July 2008 rating decision.  In that rating decision, VA denied service connection for hearing loss; Veteran filed a notice of disagreement (NOD) and VA provided an October statement of the case (SOC).  The Veteran did not file a substantive appeal and the decision became final.  The Veteran asserts that consideration of his post-military work in a sawmill in the SOC, as well as lack of rationale in the June 2008 VA examination, qualify as CUE. 

Requests for revision of previous decisions are fundamentally different from any other kind of action in the VA adjudicative process.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, prior decisions reversed or revised on the grounds of CUE are treated as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

To establish CUE in a prior final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it been avoided, would have manifestly changed the prior adjudication; and (3) the CUE determination must be based on the record and law which existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet App. 310, 313-14 (1992) (en banc)). 

The Court of Appeals for Veterans Claims (Court) describes CUE as a very specific and rare error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  It is an error of fact or law "that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Id.  Thus, CUEs are undebatable errors: they are fatally flawed decisions in which it is absolutely clear that a different result should have followed.  Id. at 43-44.; Russell v. Principi, 3 Vet. App. 310, 313-14  (1992).  Allegations that previous adjudications weighed and evaluated the evidence improperly can never satisfy the stringent definition of CUE.  Damrel, 6 Vet App. at 246.  When there is evidence both for and against the prior decision, it is impossible for a veteran to show that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

Turning to the facts of the case, the Veteran contends that the AOJ committed CUE by considering his post-military work in a sawmill in the SOC and failing to consider statements of the VA examiner that hearing loss originated in service and the Veteran experienced no occupational or recreational noise exposure following service.  For the reasons set forth below, the Board finds the Veteran has raised an insufficient basis for finding CUE.

The correct facts, as known at the time, were present before the adjudicator.  Service treatment records show no complaints of or treatment for hearing loss.  Audiometric results from the Veteran's enlistment and separation examinations similarly did not show hearing loss for VA purposes.  In the 1960s, the military changed its standard of measuring hearing acuity, replacing the American Standards Association (ASA) units with the current International Standards Organization (ISO) units.  Prior to January 1, 1967, service departments are presumed to have used ASA units.  Thus, the Board assumes the Veteran's January 1962 and October 1964 examinations utilized ASA units, which must be converted to the ISO unites utilized in the regulations.  To convert the ASA units to ISO, the Board adds 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz.  Thus, the Veteran's January 1962 audiometric testing results after conversion from ASA to ISO units were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
5
LEFT
20
10
5
5
0

The Veteran's October 1964 audiometric testing results, converted into ISO units, were




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
15
LEFT
25
20
20
20
15

Thus, the Veteran's audiological examinations at enlistment and separation showed unimpaired hearing for VA purposes.  See 38 C.F.R. § 3.385.  

The June 2008 VA examination confirmed hearing loss, noting that it involved a gradual decrease over time.  The VA examination reported onset of hearing loss during service but found that hearing loss was not caused by or the result of noise exposure during service because it had decreased significantly since the separation audiogram, which showed normal hearing for VA purposes 

In reviewing the evidence, the Board finds that the correct facts were before the adjudicator.  Although the Veteran points to consideration of noise exposure at lumber mills in the SOC, this was listed as one of several occupations held by the Veteran after service and was not the sole basis of the AOJ's decision.  The AOJ cited the enlistment and separation audiograms, the lack of private treatment for hearing loss, and the June 2008 examination to support its decision.  Thus, the result would not have been manifestly different but for consideration of noise exposure at the lumber mill.

Furthermore, the Board finds no error that reaches the level of a clear and unmistakable error.  The Veteran asserts that the examiner failed to provide sufficient rationale and provided contradictory opinions by stating that hearing loss had its onset in service but was not caused by service.  The Board notes, however, that a failure with respect to the duty to assist does not rise to the level of clear and unmistakable error.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  The Veteran alleges that the June 2008 examination was inadequate, but provision of an inadequate examination cannot constitute CUE.  Id.  Accordingly, the June 2008  VA examination and its use by the RO may not be considered undebatable error and therefore cannot constitute CUE.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).   

In light of the above, the Board concludes that the Veteran has not established that revision based on CUE is warranted.  





ORDER

A reopening of the claim for entitlement to service connection for gastrointestinal condition, to include GERD, is granted.

A reopening of the claim for entitlement to service connection for chest pain is granted.

Entitlement to service connection for chest pain, to include as secondary to PTSD, is denied.

Entitlement to service connection for hypertension, to include as secondary to PTSD, is denied.

Revision of the July 2008 rating decision denying service connection for hearing loss, on the basis of CUE, is denied.  


REMAND

Remand is warranted to perform additional development.  VA provided a VA examination in February 2012 for the Veteran's gastrointestinal condition, including GERD.  The examination diagnosed two conditions - GERD and constipation - but provided insufficient rationale for both, as the examination failed to provide support for the findings that the conditions were not related to service.  In addition, the GERD opinion did not address whether the Veteran's condition was aggravated beyond its natural progression by the Veteran's PTSD.  Thus, an additional VA opinion is warranted on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the clinician who provided the February 2012 opinion for esophageal conditions.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the entire record, the clinician should 

a)  Determine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's GERD is proximately due to or aggravated (beyond its natural progression) by his service-connected PTSD.

b)  Determine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's constipation is proximately due to or aggravated (beyond its natural progression) by his service-connected PTSD.

If the clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular clinician.  

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

2.  Complete any additional development warranted, then readjudicate the claim on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


